UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-422 MIDDLESEX WATER COMPANY (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1114430 (IRS employer identification no.) 1500 Ronson Road, Iselin, NJ08830 (Address of principal executive offices, including zip code) (732) 634-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The number of shares outstanding of each of the registrant's classes of common stock, as of July 30, 2010: Common Stock, No Par Value: 15,511,414 shares outstanding. INDEX PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Statements of Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Condensed Consolidated Statements of Capital Stock and Long-term Debt 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures of Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2010 2009 2010 2009 Operating Revenues $ 26,538 $ 23,083 $ 48,184 $ 43,665 Operating Expenses: Operations and Maintenance 13,576 12,893 27,170 25,936 Depreciation 2,236 2,111 4,439 4,196 Other Taxes 2,832 2,532 5,391 4,984 Total Operating Expenses 18,644 17,536 37,000 35,116 Operating Income 7,894 5,547 11,184 8,549 Other Income (Expense): Allowance for Funds Used During Construction 348 241 642 482 Other Income 189 150 360 328 Other Expense (33 ) (7 ) (53 ) (18 ) Total Other Income, net 504 384 949 792 Interest Charges 1,882 1,766 3,306 3,158 Income before Income Taxes 6,516 4,165 8,827 6,183 Income Taxes 2,092 1,319 2,843 1,976 Net Income 4,424 2,846 5,984 4,207 Preferred Stock Dividend Requirements 52 52 104 104 Earnings Applicable to Common Stock $ 4,372 $ 2,794 $ 5,880 $ 4,103 Earnings per share of Common Stock: Basic $ 0.31 $ 0.21 $ 0.43 $ 0.31 Diluted $ 0.31 $ 0.21 $ 0.42 $ 0.31 Average Number of Common Shares Outstanding : Basic 13,972 13,434 13,756 13,424 Diluted 14,235 13,697 14,019 13,687 Cash Dividends Paid per Common Share $ 0.1800 $ 0.1775 $ 0.3600 $ 0.3550 See Notes to Condensed Consolidated Financial Statements. 1 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATEDBALANCE SHEETS (Unaudited ) (In thousands) June 30, December 31, ASSETS 2010 2009 UTILITY PLANT: Water Production $ 115,896 $ 113,124 Transmission and Distribution 301,839 293,269 General 42,461 29,631 Construction Work in Progress 9,970 17,547 TOTAL 470,166 453,571 Less Accumulated Depreciation 80,675 77,027 UTILITY PLANT - NET 389,491 376,544 CURRENT ASSETS: Cash and Cash Equivalents 4,038 4,278 Accounts Receivable, net 11,082 10,616 Unbilled Revenues 6,785 4,424 Materials and Supplies (at average cost) 1,795 1,618 Prepayments 1,567 1,109 TOTAL CURRENT ASSETS 25,267 22,045 DEFERRED CHARGES Unamortized Debt Expense 2,777 2,856 AND OTHER ASSETS: Preliminary Survey and Investigation Charges 7,074 6,999 Regulatory Assets 32,636 33,081 Operations Contracts Fees Receivable 3,715 3,715 Restricted Cash 4,916 5,266 Non-utility Assets - Net 7,016 7,134 Other 419 446 TOTAL DEFERRED CHARGES AND OTHER ASSETS 58,553 59,497 TOTAL ASSETS $ 473,311 $ 458,086 CAPITALIZATION AND LIABILITIES CAPITALIZATION: Common Stock, No Par Value $ 138,660 $ 109,366 Retained Earnings 31,154 30,265 TOTAL COMMON EQUITY 169,814 139,631 Preferred Stock 3,373 3,373 Long-term Debt 132,892 124,910 TOTAL CAPITALIZATION 306,079 267,914 CURRENT Current Portion of Long-term Debt 4,243 3,710 LIABILITIES: Notes Payable 13,500 42,850 Accounts Payable 5,224 4,348 Accrued Taxes 9,059 5,686 Accrued Interest 1,607 1,861 Unearned Revenues and Advanced Service Fees 889 861 Other 1,344 1,352 TOTAL CURRENT LIABILITIES 35,866 60,668 COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) DEFERRED CREDITS Customer Advances for Construction 20,999 20,806 AND OTHER LIABILITIES: Accumulated Deferred Investment Tax Credits 1,264 1,303 Accumulated Deferred Income Taxes 28,570 27,788 Employee Benefit Plans 25,412 25,723 Regulatory Liability - Cost of Utility Plant Removal 7,045 6,738 Other 211 275 TOTAL DEFERRED CREDITS AND OTHER LIABILITIES 83,501 82,633 CONTRIBUTIONS IN AID OF CONSTRUCTION 47,865 46,871 TOTAL CAPITALIZATION AND LIABILITIES $ 473,311 $ 458,086 See Notes to Condensed Consolidated Financial Statements. 2 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six MonthsEnded June 30, 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 5,984 $ 4,207 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and Amortization 4,828 4,396 Provision for Deferred Income Taxes and ITC 579 405 Equity Portion of AFUDC (396 ) (264 ) Cash Surrender Value of Life Insurance 219 116 Stock Compensation Expense 193 154 Changes in Assets and Liabilities: Accounts Receivable (466 ) 571 Unbilled Revenues (2,361 ) (740 ) Materials & Supplies (177 ) (82 ) Prepayments (458 ) (237 ) Other Assets (399 ) (638 ) Accounts Payable 875 (1,258 ) Accrued Taxes 3,373 620 Accrued Interest (254 ) (301 ) Employee Benefit Plans 250 871 Unearned Revenue & Advanced Service Fees 28 3 Other Liabilities (36 ) (462 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 11,782 7,361 CASH FLOWS FROM INVESTING ACTIVITIES: Utility Plant Expenditures, Including AFUDC of $246 in 2010, $218 in 2009 (15,981 ) (11,943 ) Restricted Cash 349 456 NET CASH USED IN INVESTING ACTIVITIES (15,632 ) (11,487 ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of Long-term Debt (1,485 ) (15,908 ) Proceeds from Issuance of Long-term Debt 10,000 12,014 Net Short-term Bank (Payments)/Borrowings (29,350 ) 13,133 Deferred Debt Issuance Expenses - (116 ) Common Stock Issuance Expense (111 ) - Restricted Cash - (22 ) Proceeds from Issuance of Common Stock 29,102 762 Payment of Common Dividends (4,879 ) (4,763 ) Payment of Preferred Dividends (104 ) (104 ) Construction Advances and Contributions-Net 437 (702 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 3,610 4,294 NET CHANGES IN CASH AND CASH EQUIVALENTS (240 ) 168 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,278 3,288 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 4,038 $ 3,456 SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY: Utility Plant received as Construction Advances and Contributions $ 750 $ 993 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash Paid During the Year for: Interest $ 3,608 $ 3,484 Interest Capitalized $ (246 ) $ (218 ) Income Taxes $ 79 $ 1,367 See Notes to Condensed Consolidated Financial Statements. 3 MIDDLESEX WATER COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITAL STOCK AND LONG-TERM DEBT (Unaudited) (In thousands) June 30, December 31, 2010 2009 Common Stock, No Par Value Shares Authorized - 40,000 Shares Outstanding - 2010 - 15,508 $ 138,660 $ 109,366 2009 - 13,519 Retained Earnings 31,154 30,265 TOTAL COMMON EQUITY $ 169,814 $ 139,631 Cumulative Preferred Stock, No Par Value: Shares Authorized - 134 Shares Outstanding - 32 Convertible: Shares Outstanding, $7.00 Series - 14 $ 1,457 $ 1,457 Shares Outstanding, $8.00 Series - 7 816 816 Nonredeemable: Shares Outstanding, $7.00 Series - 1 100 100 Shares Outstanding, $4.75 Series - 10 1,000 1,000 TOTAL PREFERRED STOCK $ 3,373 $ 3,373 Long-term Debt: 8.05%, Amortizing Secured Note, due December 20, 2021 $ 2,520 $ 2,581 6.25%, Amortizing Secured Note, due May 19, 2028 7,525 7,735 6.44%, Amortizing Secured Note, due August 25, 2030 5,647 5,787 6.46%, Amortizing Secured Note, due September 19, 2031 5,927 6,067 4.22%, State Revolving Trust Note, due December 31, 2022 603 622 3.30% to 3.60%, State Revolving Trust Note, due May 1, 2025 3,671 3,687 3.49%, State Revolving Trust Note, due January 25, 2027 678 678 4.03%, State Revolving Trust Note, due December 1, 2026 884 903 4.00% to 5.00%, Statte Revolving Trust Bond, due September 1, 2021 564 625 0.00%, State Revolving Fund Bond, due September 1, 2021 428 436 3.64%, State Revolving Trust Note, due July 1, 2028 387 395 3.64%, State Revolving Trust Note, due January 1, 2028 130 132 6.59%, Amortizing Secured Note, due April 20, 2029 6,569 6,743 7.05%, Amortizing Secured Note, due January 20, 2030 4,896 5,000 5.69%, Amortizing Secured Note, due January 20, 2030 10,000 - First Mortgage Bonds: 5.20%, Series S, due October 1, 2022 12,000 12,000 5.25%, Series T, due October 1, 2023 6,500 6,500 5.25%, Series V, due February 1, 2029 10,000 10,000 5.35%, Series W, due February 1, 2038 23,000 23,000 0.00%, Series X, due September 1, 2018 474 483 4.25% to 4.63%, Series Y, due September 1, 2018 650 650 0.00%, Series Z, due September 1, 2019 1,097 1,118 5.25% to 5.75%, Series AA, due September 1, 2019 1,560 1,560 0.00%, Series BB, due September 1, 2021 1,420 1,447 4.00% to 5.00%, Series CC, due September 1, 2021 1,790 1,790 5.10%, Series DD, due January 1, 2032 6,000 6,000 0.00%, Series EE, due September 1, 2024 5,540 5,642 3.00% to 5.50%, Series FF, due September 1, 2024 6,935 6,935 0.00%, Series GG, due August 1, 2026 1,507 1,530 4.00% to 5.00%, Series HH, due August 1, 2026 1,810 1,810 0.00%, Series II, due August 1, 2024 1,306 1,619 3.40% to 5.00%, Series JJ, due August 1, 2027 1,690 1,690 0.00%, Series KK, due August 1, 2028 1,677 1,705 5.00% to 5.50%, Series LL, due August 1, 2028 1,750 1,750 SUBTOTAL LONG-TERM DEBT 137,135 128,620 Less: Current Portion of Long-term Debt (4,243 ) (3,710 ) TOTAL LONG-TERM DEBT $ 132,892 $ 124,910 See Notes to Condensed Consolidated Financial Statements. 4 MIDDLESEX WATER COMPANY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation and Recent Matters Middlesex Water Company (Middlesex or the Company) is the parent company and sole shareholder of Tidewater Utilities, Inc. (Tidewater), Tidewater Environmental Services, Inc. (TESI), Pinelands Water Company (Pinelands Water) and Pinelands Wastewater Company (Pinelands Wastewater) (collectively, Pinelands), Utility Service Affiliates, Inc. (USA), Utility Service Affiliates(Perth Amboy) Inc. (USA-PA), and Twin Lakes Utilities, Inc. (Twin Lakes).Southern Shores Water Company, LLC (Southern Shores) and White Marsh Environmental Systems, Inc. (White Marsh) are wholly-owned subsidiaries of Tidewater. The financial statements for Middlesex and its wholly-owned subsidiaries (the Company) are reported on a consolidated basis.All significant intercompany accounts and transactions have been eliminated. The consolidated notes within the 2009 Annual Report on Form 10-K (the 2009 Form 10-K) are applicable to these financial statements and, in the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (including normal recurring accruals) to present fairly the financial position as of June 30, 2010, the results of operations for the three and six month periods ended June 30, 2010 and 2009 and cash flows for the six month periods ended June 30, 2010 and 2009. Information included in the Condensed Consolidated Balance Sheet as of December 31, 2009, has been derived from the Company’s audited financial statements for the year ended December 31, 2009 included in the 2009 Form 10-K. Certain reclassifications have been made to the prior year financial statements to conform with the current period presentation. Recent Accounting Guidance Topic 855, Subsequent Events - In February 2010, the Financial Accounting Standards
